Citation Nr: 1208460	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-38 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits for spina bifida under 38 U.S.C.A. § 1805 as a child of a Vietnam veteran.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran had service in Vietnam from August 1968 to August 1969.  

The appellant is the Veteran's adult daughter and seeks benefits under 38 U.S.C.A. § 1805.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to afford the appellant a VA examination and to obtain a medical opinion regarding the appellant's claim.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Further analysis of the RO's compliance with the Board instructions is provided below.


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's child does not have a form and/or manifestation of spina bifida, which would entitle her to benefits under 38 U.S.C.A. § 1805.


CONCLUSION OF LAW

The criteria for a monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account of spina bifida have not been met.  38 U.S.C.A. §§ 1802, 1805, 5107 (West 2002); 38 C.F.R. § 3.814 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served a tour of duty in the Republic of Vietnam during the Vietnam War.  His child, the appellant, seeks to establish entitlement to a monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account of spina bifida.  

For children of a Vietnam veteran, Congress has authorized VA to pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida.  38 U.S.C.A. § 1805(a); 38 C.F.R.  § 3.814(a).

The term "spina bifida," in the context of this law, is defined as "all forms and manifestations of spina bifida except spina bifida occulta."  38 U.S.C.A. § 1802.  See Jones v. Principi, 16 Vet. App. 219 (2002) (holding that the plain language of 38 U.S.C.A. § 1802 does not limit the definition to spina bifida per se but includes other "forms and manifestations" of spina bifida except for spina bifida occulta).

In a precedent opinion, VA's General Counsel has defined in general terms the commonly understood characteristics of spina bifida as follows:

According to the March of Dimes, spina bifida is a birth defect of the backbone and, sometimes, the spinal cord, that is often called "open spine." It can range from a mild defect that causes no problems to a serious condition involving muscle paralysis, infection, and loss of bowel and bladder control. It is our understanding that the term spina bifida generally is considered to encompass three main conditions: (A) spina bifida occulta, which is an opening in one or more of the bones of the spinal column and which does not involve any damage to the spinal cord (this form of spina bifida is expressly excluded by 38 U.S.C. § 1802 from application of the provisions of chapter 18); (B) meningocele, a more serious form of spina bifida in which the membrane surrounding the spinal cord pushes out through an opening in the spinal column; and (C) myelomeningocele, the most severe form of spina bifida, in which the nerve roots of the spinal cord, and often the spinal cord itself, protrudes from the open spine. Spina bifida is one of a group of birth defects called neural tube defects. "Ask NOAH About: Pregnancy." (March of Dimes; Spina Bifida; Public Health Information Sheets) http://www.noah.cuny.edu/ pregnancy/march_of_dimes/birth_defects/spinabif.h tml (Dec. 22, 1998).

VAOPGCPREC 5-99 (May 3, 1999).

The Board is cognizant that the Jones Court found deficiencies in VAOPGCPREC 5-99 as it pertained to analyzing whether neural tube defects, such as encephalocele and anencephaly, are encompassed within the meaning of 38 U.S.C.A. § 1802.  Those issues are not presented in this case, and VAOPGCPREC 5-99 is only referenced for definitional purposes only.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Stated another way, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

At issue here, as pointed out by the Board in its June 2011 Remand, is whether the appellant manifests any form of spina bifida other than spina bifida occulta.

The appellant's birth records contain no evidence of treatment for, or diagnosis of, spina bifida.  While the July 2003 X-ray report from Dr. "R. W." shows that there were findings consistent with spina bifida, the X-rays themselves are not available for review.  As such, the case was remanded by the Board in June 2011 to afford the appellant a VA examination and to obtain a medical opinion regarding any spina bifida.

In August 2011, the VA examiner indicated his review of the claims file and the relevant medical records.  He noted that in August 1990, the appellant was assessed with sacrococcygeal teratoma.  In November 1991, according to a lumbar spine X-ray, the appellant's lumbar vertebral bodies were normal in appearance and the impression was that "very little sacral vertebral bodies were present, [status post] resection of tertoma with only the first and a portion of the second sacral vertebral bodies remaining."

He also indicated that there were two references to spina bifida in the appellant's medical records.  In August 2008, a pelvis/hip X-ray revealed that there were congenital changes within the visualized portions of the spine consistent with spina bifida.  Secondly, Dr. R.W.'s note from Jul y2003 indicating that the appellant "continue[d] to have an abnormal gate with an externally rotated left foot which has not changed significantly."  Indeed, Dr. R.W. indicated that the appellant was born with a large sacral teratoma and her last X-ray taken was significant for spina bifida deformities.

Importantly, however, the August 2011 VA examiner noted that the appellant's clinical findings and birth history are not consistent with spina bifida, specifically myelomeningocele.  Ultimately, the VA examiner opined that based on his review of the medical records, medical literature, and his clinical experience, there is no evidence of a myelomeningocele (spina bifida) at birth and the appellant's lumbar spine X-ray in 1991 (when the appellant was a year old) did not reveal any abnormalities except for the sacral vertebral bodies from her surgery at two days of age.  The examiner concluded that her clinical picture at birth was consistent with the teratoma and not spina bifida.

The examiner further stated that "[the appellant's] clinical condition today is totally consistent with residuals of the teratoma surgery and not an undiagnosed myelomeningocele (spina bifida).  I am not sure about Dr. [R.W.'s July 2003] note referencing a spine x-ray showing spina bifida L3-L5.  Since this was not noted at age 1 its significance is unclear.  At most it could be localized spina bifida occulta, however, it should have been noted on the 1991 xray.  However, this would not be the Spina Bifida condition required for service connection since her clinical history, birth condition and exam is inconsistent with an undiagnosed spina bifida."

To resolve the conflicting and somewhat unclear medical findings of private physician, Dr. R.W. and the August 2011 VA examiner, another medical opinion was obtained in December 2011.  Here, the examiner indicated his review of the claims file, including the medical opinions of Dr. R.W. and the August 2011 VA examiner, and the medical literature pertaining to the claim.  The examiner opined that the appellant's "diagnosis is one of spina bifida occulta of the mid and low lumbar spine.  There is no [myelomeningocele] condition."

Importantly, the examiner noted several medical records as a basis for his medical opinion.  He indicated that the appellant's 1991 surgery involved surgery of the posterior sacrum and buttock regions and did not involve exposure of the lumbar spine.  A congenital lumbar spina bifida occulta condition, he noted, would not have been identified with the surgery.  Further, he explained that spina bifida is a congenital condition.  Normal spinal vertebrae from birth do not develop spina bifida later in life.  As such, the examiner presumed that the appellant's lumbar spina bifida was present at birth and in November 1991 but was not radiographically identified until 2003.

The examiner then noted that none of the private medical records in the claims file reported myelomeningocele condition nor did they attribute any clinical significance to the spina bifida radiographic findings.  Thus, he concluded that the appellant's spina bifida condition is a congenital occulta variety of no clinical significance.

Finally, the December 2011 examiner agreed with the findings of the August 2011 VA examiner, who entertained the possibility of a spina bifida occulta lesion.

The record contains multiple medical opinions which address whether the appellant has a form of spina bifida other than spina bifida occulta.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board has taken all medical opinions of record into consideration and finds that the August 2011 and December 2011 VA examiners' opinions are more probative than Dr. R.W.'s letter.  Critically, Dr. R.W. determined that the Veteran had spina bifida, but did not specify the type of spina bifida.  In contrast, the VA examiners took into consideration the appellant's records at birth, subsequent radiographic evidence, and an examination of the appellant (only the August 2011 VA examiner performed an examination on the appellant).  While the August 2011 examiner suggested a diagnosis of spina bifida occulta, the December 2011 examiner fully assessed the appellant with spina bifida occulta.

It is important for the appellant to understand that while the Board has concluded that she has spina bifida occulta, spina bifida occulta is not a condition for which she may receive benefits under 38 U.S.C.A. § 1805 as a child of a Vietnam veteran.  See 38 U.S.C.A. § 1802 (the term "spina bifida," in the context of this law, is defined as "all forms and manifestations of spina bifida except spina bifida occulta.")

In this case, the Board has also considered the lay contentions of the appellant.  To the extent that she claims she has spina bifida other than spina bifida occulta, as discussed above, these assertions are not statements about symptomatology or an observable medical condition.  Rather, these contentions are statements of medical diagnoses.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The appellant has not demonstrated any such expertise. Hence, her contentions are not competent medical evidence of the diagnosis at issue on appeal.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is critical for the appellant to understand that the Board may only grant entitlement to VA benefits as authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  While the Board is certainly sympathetic to the appellant's condition and assertions of entitlement to benefits and that she has a form or manifestation of spina bifida (other than spina bifida occulta), these lay contentions are greatly outweighed by the medical findings of record.  

Hence, the preponderance of the evidence of record is against a grant of entitlement to benefits for spina bifida under 38 U.S.C.A. § 1805 as a child of a Vietnam veteran, and her claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the appellant dated in May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The May 2008 notice did not provide any information concerning the evaluations or the effective dates that could be assigned should service connection be granted.  See Dingess, supra.  However, since this decision affirms the RO's denial of the claim, the appellant is not prejudiced by the failure to provide her that further information.  That is, as the Board finds that benefits for spina bifida under 38 U.S.C.A. § 1805 as a child of a Vietnam veteran are not warranted, no ratings or effective dates will be assigned and any questions as to such assignments are rendered moot.  

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The case at hand is limited to the issue of whether the appellant has a form or manifestation of spina bifida which would entitle her to benefits under 38 U.S.C.A. § 1805.  The claims folder includes the appellant's pertinent medical records, and there are no outstanding requests for VA to obtain evidence on behalf of the appellant wherein he has authorized VA to do so.

As discussed above, the appellant was afforded a VA examination in August 2011 pursuant to a Board Remand in June 2011.  This examination report reflects that the examiner reviewed the appellant's past medical history, conducted an appropriate evaluation of the appellant, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The appellant has not contended otherwise.

Another VA medical opinion was provided in December 2011 to resolve the conflicting medical opinions between Dr. R.W. and the August 2011 VA examiner.  The Board finds that this opinion is also adequate as it included a review of the claims file and all relevant evidence, and an opinion with accompanying rationale.

As such, the RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


